FILED
                            October 15, 1999

                           Cecil Crowson, Jr.
                          Appellate Court Clerk
                    IN THE COURT OF APPEALS
                          AT KNOXVILLE




FRANK TURK    )     HAMBLEN COUNTY
                                ) 03A01-9811-CV-00381
     Plaintiff-Appellant           )
                                   )
                                )
     v.   )    HON. JOHN K. WILSON,
                           )     JUDGE
                                )
JOSEPH B. HOLDER, d/b/a )
HOLDER TREE FARMS                       )
                                )
                                   Defendant-Appellee )
                                   AFFIRMED AND REMANDED




PAUL G. WHETSTONE OF MORRISTOWN FOR APPELLANT

MARK A. COWAN OF MORRISTOWN FOR APPELLEE




                        O P I N I O N




                                                  Goddard, P.J.




         Plaintiff Frank Turk appeals dismissal of his suit

against Joseph B. Holder, d/b/a Holder Tree Farms, because Mr.

Holder, a resident of Oregon, had insufficient contact with

the State of Tennessee to be amenable to service of process in



                                                                  Page 1
this State.



           The case below was disposed of by granting Mr. Holder

’s motion to dismiss, accompanied by his affidavit.      Mr. Turk

filed a response to the motion, also supported by an affidavit.



           The Trial Court held two hearings with regard to the

motion, the first on June 30, 1998, and the second on October

7, 1998.   The transcript of the first hearing is not a part of

the record and the second is principally arguments by counsel,

plus several unsworn statements by Mr. Turk.



           It appears that for the most part the facts

necessary for disposition of this appeal are undisputed.

Sometime prior to entering into a contract of purchase of

Christmas trees from Mr. Holder, Mr. Turk received a business

card from Mr. Holder in Arizona.   He initiated the sale by

calling Mr. Holder in Oregon and received from Mr. Holder what

is described as a proposed order, together with a price list

of the trees to be sold.   Mr. Turk ultimately decided that the

initial proposal, which was in the amount of $23,637.50, was

more than he chose to buy and ultimately bought fewer trees at

a price of $11,355.   Mr. Turk borrowed $10,000 incident to the

purchase from a Tennessee bank and sent it to what he

described as a “partner” in New Mexico.   The partner then

added to that amount $1355 to purchase the trees which were,

at Mr. Turk’s direction, shipped to Arizona.   Upon inspection



                                                                    Page 2
Mr. Turk found the trees to be defective and thereafter

brought the suit presently on appeal.




         It has been held that T.C.A. 20-2-214(a)(6) extends

the personal jurisdiction of Tennessee courts to the limits

allowed by the United States Constitution. 1   In Gullett v.

Qantas Airways, Ltd., 417 F. Supp. 490 (M.D.Tenn.1975), the

Court ruled (at page 493):



The language of the statute is clear. There is no mention of
any “within the state” limitation in subsection (f) [now
subsection (6)], and one can only assume that it was the
intent of the legislature not to include such a restriction in
that subsection.

    . . . .

[T]he clear language of the statute, its legislative history,
. . . convince this court that subsection (f) expands the
jurisdiction of Tennessee courts . . . to the full
constitutionally permissible limits.



         This was reiterated by the Supreme Court of

Tennessee in the case of Masada Investment Corp. v. Allen, 697
S.W.2d 332 (Tenn.1985), in which the Court declared (at page

334):



Subsection (6) changed the long-arm statute from a “single act”
statute to a “minimum contacts” statute which expanded the
jurisdiction of Tennessee courts to the full limit allowed by
due process.




                                                                  Page 3
         Due process requires that a non-resident defendant

have a certain “minimum contacts” with the forum such that the

maintenance of the suit does not offend “traditional notions

of fair play and substantial justice.”   International Shoe Co.

v. Washington, 326 U.S. 310, 66 S. Ct. 154 (1945).   In the case

of Burger King Corp. v. Rudzewicz, 471 U.S. 462, 105 S. Ct.
2174 (1985), the Court stated that where a forum seeks to

assert “specific” jurisdiction over a non-resident, the

requirement that a defendant have “fair warning” that a

particular activity might subject him to jurisdiction in the

forum is satisfied if the defendant has “purposefully directed

his activities at residents of the forum, and the litigation

results from alleged injuries that “arise out of or relate to”

those activities.   In sum, “parties who ‘reach out beyond one

state and create continuing relationships and obligations with

citizens of another State’ are subject to regulations and

sanctions in the other state for the consequences of their

activities.”   Burger King, supra, citing Travelers Health Ass’n

v. Commonwealth of Virginia, 339 U.S. 643, 70 S. Ct. 927 (1950).



         This Court, in Shelby Mut. Ins. Co. v. Moore, 645
S.W.2d 242 (Tenn. Ct. App. 1981), noted that three primary

factors are to be considered in determining whether the

requisite minimum contacts were present: the quantity of the

contacts, their nature and quality, and the source and

connection of the cause of action with those contacts.    Two

lesser factors to be considered are the interest of the forum



                                                                   Page 4
state and convenience.    The Tennessee Supreme Court adopted

these factors in Masada Investment Corp. v. Allen, supra.



            In this case we are of the opinion that Mr. Holder’s

contacts with Tennessee did not meet the minimum contacts

constitutionally required and that the Trial Court properly

refused to exercise jurisdiction.    We say this because, as

already noted, any solicitation by Mr. Holder was made in the

State of Arizona and the contact involving Tennessee was made

by Mr. Turk.    In response to Mr. Turk’s request, Mr. Holder

did send    invoices and a price list to Mr. Turk, but the checks
2
    in payment were sent from New Mexico and the trees delivered

to Arizona.



            In reaching our conclusion we recognize that it is

for the most part, if not entirely, a subjective judgment, but

is one in which we are called upon to make and we believe is

appropriately made under the facts of this case.



            For the foregoing reasons the judgment of the Trial

Court is affirmed and the cause remanded for collection of

costs below.    Costs of appeal are adjudged against Mr. Turk

and his surety.


                                    ____________________________
                                    Houston M. Goddard, P.J.



CONCUR:



                                                                    Page 5
____________________________
Charles D. Susano, Jr., J.



____________________________
D. Michael Swiney, J.




                               Page 6